 



Exhibit 10.2
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
     This Employment Agreement (the “Agreement”) is made and entered into
effective as of April 27, 2006 (the “Effective Date”), by and between T-3 Energy
Services, Inc., a Delaware corporation (“Employer”), and Gus D. Halas
(“Employee”).
     WHEREAS, Employer and Employee entered into that certain Employment
Agreement dated May 1, 2003, as amended (the “Prior Agreement”); and
     WHEREAS, the parties hereto desire to amend and restate the Prior Agreement
as set forth herein.
     NOW, THEREFORE, Employer and Employee hereby agree as follows:
     1. TERM. Employer hereby employs Employee, and Employee hereby accepts
employment, on the terms and conditions hereinafter set forth. The term of
Employee’s employment under this Agreement shall continue after the Effective
Date and end on the second anniversary of the Effective Date, subject to
termination as hereinafter provided (such period as it may be extended as
described in this paragraph, being herein referred to as the “Term of
Employment”). After the first anniversary of the Effective Date, the Employee’s
Term of Employment hereunder shall be automatically renewed at the conclusion of
each calendar month, so that at the beginning of each calendar month, the Term
of Employment shall always be one year. Notwithstanding the foregoing,
Employee’s employment hereunder may be sooner terminated as hereinafter
provided, and if so terminated, the Term of Employment shall expire as of the
effective date of such termination.
     2. DUTIES. Employee agrees to serve Employer as Chairman, President and
Chief Executive Officer and in such other executive capacities as may be
requested from time to time by the Board of Directors of Employer (the “Board of
Directors”) or a duly authorized committee thereof, and Employee’s authority
shall at all times remain subject to the authority of the Board of Directors.
During the Term of Employment, Employee shall devote his full time and exclusive
attention to, and use his best efforts to advance, the business and welfare of
Employer. During the Term of Employment, Employee will not engage in any other
employment or board activities for any direct or indirect remuneration without
the prior written consent of the Board of Directors. Employer hereby consents to
Employee’s service on the board of directors of Aquilex Services, Inc.
     3. CONFIDENTIAL INFORMATION, TRADE SECRETS AND COVENANT NOT TO COMPETE.
          3.1 CONFIDENTIAL TREATMENT FOR TRADE SECRETS. Employee hereby agrees
that, during the Term of Employment and thereafter, he will not, without the
written consent of Employer, disclose to any person, enterprise, entity or
association or otherwise use or exploit for himself or others any of the
proprietary or confidential information or knowledge of or regarding Employer or
its subsidiaries, ventures or their shareholders (individually “Company” and
collectively the “Companies”), or any of their businesses, properties or affairs
obtained by him at any time prior to or subsequent to the execution of this

 



--------------------------------------------------------------------------------



 



Agreement, except to the extent required by his performance of assigned duties
for Employer, including without limitation: trade secrets; processes;
inventions; engineering records or data; interpretive or analytical information
or data; drilling logs; operating agreements and records; records of research;
proposals; manuals; records or information; reports; methods; techniques; lists;
memoranda; computer software; programming or records; or budgets or other
financial information, regarding the Companies (collectively, “Trade Secrets”).
This Section 3.1 shall not apply to information or technology which (a) was
known to Employee or the public prior to disclosure to Employee in the course of
his employment by Employer hereunder or prior hereto with a predecessor in
interest to Employer; (b) becomes generally known to the public through no fault
of Employee or others owing duties of trust or confidentiality to Employee,
(c) is lawfully obtained by Employee from another source not under obligation to
Employer or its affiliates regarding disclosure of such information or
technology, or (d) is developed after the Term of Employment and independently
by Employee without access to or reliance on the information or technology
disclosed hereunder.
          3.2 RETURN OF TRADE SECRETS. Upon termination of his employment with
Employer, Employee will deliver to the Companies all tangible displays and
repositories of proprietary or confidential information or knowledge, including
without limitation: Trade Secrets and other materials or records or writings of
any other type (including any copies thereof) made, used or obtained by Employee
in connection with his employment by Employer or its predecessor in interest
prior to or subsequent to the execution of this Agreement; provided, however,
Employee shall retain Employee’s proprietary management techniques that Employee
has used prior to or after the Effective Date. Employee agrees that all
inventions, improvements in any of the Companies’ methods of conducting their
businesses or innovations (in each case, including, by way of expansion and not
limitation, policies, procedures, products, improvements, software, ideas and
discoveries, whether or not patentable or copyrightable) conceived or made by
him during any time of his employment by Employer prior to or subsequent to the
execution of this Agreement belong to the appropriate Company or Companies and
to the extent Employee participated in the creation of the Trade Secrets he did
so on a work for hire basis. Upon termination of his Employment with Employer,
Employee shall promptly disclose such inventions, improvements or innovations to
the Board of Directors and perform all actions reasonably requested by the Board
of Directors to establish and confirm such ownership by the Companies and to
protect the intellectual property of Employer contained therein or represented
thereby.
          3.3 COVENANT NOT TO COMPETE. Employee hereby agrees that:
               3.3.1 during the Term of Employment and until the later of
(i) the first anniversary of the date of the termination of Employee’s
employment under this Agreement and (ii) such time as Employee no longer
receives any payments pursuant to Section 4, 6, 7, or 8 hereof (and as a
condition to Employee receiving any such payments), he will not, in association
with or as an officer, principal, member, advisor, agent, partner, director,
material stockholder, employee or consultant of any corporation (or sub-unit, in
the case of a diversified business) or other enterprise, entity or association,
work on the acquisition or development of any line of business, property or
project in which the Companies are (1) then involved or (ii) have worked with or
evaluated in the last year and which are still being pursued or evaluated by
Employer; and

2



--------------------------------------------------------------------------------



 



               3.3.2 during the Term of Employment and until the later of
(i) the first anniversary of the date of the termination of Employee’s
employment under this Agreement and (ii) such time as Employee no longer
receives any payments pursuant to Section 4, 6, 7, or 8 hereof (and as a
condition to Employee receiving any such payments), he will not solicit or
induce any person who is or was employed by the Companies at any time during
such term or period, excluding employees who may have left their employment by
Employer more than 60 days prior to being hired or solicited for employment by
Employee, (A) to interfere with the activities or businesses of any Company or
(B) to discontinue his or her employment with the Companies, or employ any such
person in a business or enterprise which competes with any of the Companies.
               3.3.3 Employee understands that the provisions of Section 3.3
hereof may limit his ability to earn a livelihood in a business similar to the
business of Employer and the Companies but as an executive officer of Employer
he nevertheless agrees and hereby acknowledges that (i) such provisions do not
impose a greater restraint than is necessary to protect the goodwill or other
business interests of Employer and the Companies; (ii) such provisions contain
reasonable limitations as to time, geographic scope and scope of activity to be
restrained; and (iii) the consideration provided hereunder, including without
limitation, any amounts or benefits provided under Sections 7 and 8 hereof, is
sufficient to compensate Employee for the restrictions contained in Section 3.3
hereof. In consideration of the foregoing and in light of Employee’s education,
skills and abilities, Employee agrees that he will not assert that, and it
should not be considered that, any provisions of Section 3.3 otherwise are void,
voidable or unenforceable or should be voided or held unenforceable.
          3.4 EXECUTIVE NATURE OF EMPLOYMENT. Employee acknowledges and agrees
that his duties with Employer are of an executive nature and that he is a member
of Employer’s management group. Employee agrees that the remedy at law for any
breach by him of any of the covenants and agreements set forth in this Section 3
will be inadequate and that in the event of any such breach, Employer may, in
addition to the other remedies which may be available to it at law, obtain
injunctive relief prohibiting Employee (together with all those persons
associated with him) from the breach of such covenants and agreements.
          3.5 APPLICATION TO SUBSIDIARIES. For purposes of this Section 3 and of
Section 2 hereof, the term “Employer” shall include Employer and any and all of
Employer’s subsidiaries or ventures, or any affiliates of Employer (as such term
is defined under the Securities Act of 1933), whether currently existing or
hereafter formed. The affiliates of Employer are not intended to be construed as
meaning other controlled affiliates of First Reserve Corporation.
          3.6 CONSIDERATION. Each of the covenants of this Section 3 are given
by Employee as part of the consideration for this Agreement and as an inducement
to Employer to enter into this Agreement and accept the obligations hereunder.
     4. BASE SALARY AND BENEFITS.
          4.1 BASE SALARY. From the Effective Date to the date of termination of
the Term of Employment pursuant to the provisions of this Agreement (the
“Termination Date”),

3



--------------------------------------------------------------------------------



 



Employer shall pay Employee a salary at the rate of Four Hundred Fifty Thousand
Dollars ($450,000) per annum payable in equal installments at least as
frequently as monthly and subject to payroll deductions as may be necessary or
customary in respect of Employer’s salaried employees in general. Such salary
shall be subject to adjustment under the Employer’s periodic compensation review
procedure which shall take into account such factors as job responsibilities,
performance and cost of living considerations. In no event shall such salary be
adjusted to less than the amount set forth above.
          4.2 ANNUAL BONUS. From the Effective Date through the Termination
Date, Employee will be eligible for an annual bonus to be awarded, if at all,
based on achievement of performance goals established annually by the Board of
Directors or a committee thereof, in consultation with Employee, which goals
will be established within the first ninety days of Employer’s fiscal year.
          4.3 RESTRICTED STOCK GRANT. Employer shall receive restricted stock
grants of 100,000 shares pursuant to the restricted stock agreements to be
delivered by Employer to Employee promptly after the execution and delivery of
this Agreement.
          4.4 VACATIONS. During the Term of Employment, Employee shall be
entitled to vacation of the greater of four weeks or the amount of time provided
under the vacation policy of Employer applicable to employees of Employer
generally, as amended from time to time.
          4.5 MEDICAL INSURANCE AND OTHER BENEFITS. During the Term of
Employment, Employer shall furnish Employee with such medical and hospital
insurance as is furnished to employees of Employer generally and Employee shall
be entitled to participate in all other fringe benefit programs which are
maintained by Employer and available to its executive officers generally, and
under the same terms as Employer’s executive officers generally. Employee
acknowledges that he shall have no vested rights under or in respect of his
participation in any such program except as expressly provided under the terms
thereof.
          4.6 AUTOMOBILE. Employer shall provide Employee with an automobile
allowance in an amount of $1,000 per month (which includes appropriate gross-up
calculations).
          4.7 DUES. Employer shall reimburse Employee for all dues and
assessments paid by Employee to a country club, not to exceed Five Hundred
Dollars ($500) per month, through the Termination Date; provided, however, that
such country club (A) is located within the Houston, Texas metropolitan area,
and (B) does not exclude persons from its membership or guests of members on the
basis of race, gender, or religious beliefs.
          4.8 CHANGE OF CONTROL. Upon the occurrence of a change of control (as
defined herein), the following shall occur: (A) Employer shall promptly pay to
Employee an amount equal to two times Employee’s average annual base pay and
bonus for the prior two fiscal years of employment, and (B) all stock options to
purchase shares of Employer’s common stock and all restricted stock grants shall
fully vest notwithstanding any vesting schedule based on the expiration of time
contained in such stock option or restricted stock grant. A “change of control”
shall mean the closing of a transaction or series of related transactions in
which either

4



--------------------------------------------------------------------------------



 



(A) more than 70% of the voting power of Employer, or (B) substantially all the
assets of Employer, are transferred to parties that were not stockholders of
Employer or an affiliate of such stockholder prior to such transaction or series
of related transactions.
     5. EXPENSES. Employer will pay or reimburse Employee for such reasonable
travel, entertainment, or other expenses as he may reasonably incur during the
term of this Agreement in connection with the performance of his duties
hereunder, but only to the extent that Employee shall furnish Employer with such
evidence that such expenses were incurred as Employer may from time to time
reasonably require or request.
     6. DEATH OR TOTAL DISABILITY OF EMPLOYEE. If Employee dies or becomes
totally disabled during the Term of Employment, the Term of Employment shall
automatically terminate and Employer’s obligation to compensate Employee under
this Agreement shall in all respects cease, except that Employer shall pay
Employee or Employee’s estate, within thirty (30) days of such death or
disability, an amount equal to the base compensation and vacation benefits
provided for under Section 4 hereof accrued and unpaid (“Accrued Compensation”)
as of the time of such death or disability and Employee shall be entitled to
such other benefits provided for under Section 4 hereof which have accrued and
have not been forfeited as of the time of such death or disability when and if
provided to be paid pursuant to the terms of any applicable Employer plans or
programs, including without limitation the then-accrued portion of Employee’s
annual bonus for the current year that is otherwise projected to be payable
(based on current operating results) in the event Employee were to have remained
employed through the normal payment date of such bonus (“Accrued Benefits”). For
purposes of this Section 6, Employee shall reasonably be deemed “totally
disabled” as of the time the Board of Directors shall find, on the basis of
medical evidence satisfactory to the Board of Directors, that, as a result of a
mental or physical condition, Employee is unable to perform his normal duties of
employment hereunder or is prevented from engaging in the same level of
performance as he engaged in prior to the onset of such condition, giving effect
to any reasonable accommodations which can be made by Employer, and that such
disability is likely to continue for a substantial period of time.
     7. TERMINATION FOR CAUSE. Employee’s employment under this Agreement may be
terminated by Employer for “good cause.” Upon such termination, Employer’s
obligation to compensate Employee under this Agreement shall in all respects
cease, except that Employer shall pay Employee, within thirty (30) days of such
termination, any Accrued Compensation as of the time of such termination, and
Employee shall be entitled to any Accrued Benefits as of the time of such
termination when and if provided to be paid by the applicable program or plan.
The term “good cause” includes, but is not limited to any one or more of the
following occurrences:
          7.1 Employee’s material breach of any of the covenants contained in
this Agreement;
          7.2 Employee’s conviction by, or entry of a plea of guilty or nolo
contendere in, a court of competent and final jurisdiction for any crime
(excluding traffic violations and similar misdemeanors) involving moral
turpitude or which is punishable by imprisonment in the jurisdiction involved;

5



--------------------------------------------------------------------------------



 



          7.3 Employee’s commission of an act of fraud, whether prior or
subsequent to the date hereof upon Employer or the Companies or any of their
subsidiaries, ventures or affiliates;
          7.4 Employee’s willful failure or refusal to perform his duties as
required by this Agreement, provided that, the termination of Employee’s
employment pursuant to this Section 7.4 shall not constitute valid termination
for good cause unless Employee shall first have received written notice from the
Board of Directors stating with specificity the nature of such willful failure
or refusal in the performance of duties and affording Employee at least fifteen
(15) days to correct the act or omission complained of;
          7.5 Gross negligence, theft of Employer’s property, material violation
by Employee of any duty of loyalty to Employer or any other material misconduct
on the part of Employee; or
          7.6 Material violation of any employee policy, in effect at that time,
including, without limitation, the receipt of any kick-back or side payment from
any customer, service provider, supplier or vendor.
     Notwithstanding the foregoing, and except as provided below, termination of
Employee’s employment by resignation shall be deemed a termination for good
cause and shall be effective as of the effective date of such resignation, but
acceptance of such resignation by Employer shall not be deemed a waiver of any
right of Employer or the Companies under this Agreement. If Employee (i) through
action of the Employer (A) ceases to hold the title of Chairman, President or
Chief Executive Officer, (B) ceases to report directly to the Board of Directors
of the Company, (C) experiences a circumstance in which any significant business
function of Employer for which Employee has primary responsibility becomes the
responsibility of any individual who does not report directly or indirectly to
Employee, or (D) has been transferred to any place other than the Houston, Texas
metropolitan area (unless such cessation or transfer is the result of events
which would otherwise entitle Employer to terminate Employee for good cause
under this Section 7), and (ii) resigns from Employer within 60 days of such
event, then Employee’s resignation under such circumstances shall be deemed a
termination other than for good cause and have the effect set forth in Section 8
below (herein, a “Constructive Termination”). For purposes of clarification, if
Employer delegates to any individual responsibility for any significant business
function, which prior to such delegation, was the direct responsibility of
Employee, such delegation shall not be a Constructive Termination so long as
such delegate continues to report directly or indirectly to Employee. In
addition, and notwithstanding anything in this Section 7.6 to the contrary,
neither of the following shall be deemed a Constructive Termination: (i) any
reporting directly to the Board of Directors of Employer or a committee thereof
by the Employer’s chief financial officer, chief legal officer or other
employees that is either customary or required by applicable law, or (ii) any
activities by, or delegation of responsibility to, the Chairman of the Board.

6



--------------------------------------------------------------------------------



 



     8. OTHER TERMINATION. Employer may terminate Employee’s employment
hereunder at any time for any reason other than those referred to above as good
cause or for no reason at all, and Employer’s obligation to compensate Employee
under this Agreement shall in all respects cease upon such termination, except
that (a) Employer shall pay Employee, within thirty (30) days of such
termination, (i) any Accrued Compensation as of the time of such termination and
(ii) the amount equal to the unvested portion of employer contributions credited
to Employee’s account under Employer’s 401(k) plan determined as of Employee’s
actual date of termination that will be forfeited as a result of such
termination, (b) Employee shall be entitled to any Accrued Benefits as of the
time of such termination when and if provided to be paid by the applicable
program or plan; (c) Employer shall pay Employee an amount equal to two times
Employee’s average base pay and bonus for the prior two fiscal years of
employment; provided, however, in the event Employer makes or has made the
payment described in Section 4.8 hereof, Employee shall not be entitled to the
severance payment described in this subsection (c); and (d) all stock options to
purchase shares of Employer’s common stock and all restricted stock grants shall
fully vest notwithstanding any vesting schedule based on the expiration of time
contained in such stock option or restricted stock grant. Except as may be
required by state or federal law, Employee shall not be entitled to any other
compensation or benefits whatsoever if Employee’s employment is terminated
pursuant to this paragraph.
     9. RELEASE AND SATISFACTION.
          9.1 Unless precluded by state or federal law, with respect to
Employee, his heirs, executors, legal representatives, successors and assigns,
each payment by Employer of the amounts and benefits provided under Sections 6,
7 or 8 hereof shall release, relinquish and forever discharge Employer and any
director, officer, employee, shareholder, agent or affiliate of Employer of and
from any and all claims, damages, losses, costs, expenses, liabilities or
obligations, whether known or unknown which relate to facts or events occurring
prior to each payment under Sections 6, 7 or 8 (other than any such claims,
damages, losses, costs, expenses, liabilities or obligations arising prior to
the termination of Employee’s employment and (i) covered by any written
indemnification arrangement of Employer with respect to Employee, (ii) arising
under any written employee benefit plan or arrangement whether or not
tax-qualified covering Employee or (iii) constituting a statutory right that is
not waivable by a party to this Agreement), which Employee has incurred or
suffered or may incur or suffer as a result of Employee’s employment by Employer
or the termination of such employment.
          9.2 Any termination of Employee’s employment and any expiration of the
Terms of Employment under this Agreement shall not affect the continuing
operation and effect of Section 3 hereof or this Section 9, which shall continue
in full force and effect with respect to Employer and Employee and their
respective heirs, executors, personal representatives, successors or permitted
assigns. Nothing in Section 9 hereof shall be deemed to operate or shall operate
as a release, settlement or discharge of any liability of Employee to Employer
or others from any act or omission by Employee enumerated in Section 7 hereof as
a possible basis for termination of Employee’s employment for good cause.

7



--------------------------------------------------------------------------------



 



     10. MISCELLANEOUS.
          10.1 KEY MAN INSURANCE. Employee recognizes and acknowledges that
Employer or its affiliates may (but shall not be obligated to) seek and purchase
one or more policies providing key man life insurance with respect to Employee,
the proceeds of which would be payable to Employer or such affiliate. Employee
hereby consents to Employer’s or its affiliate’s seeking and purchasing such
insurance and will provide such information, undergo such medical examinations,
execute such documents, and otherwise take any and all actions necessary or
desirable in order for Employer or its affiliates to seek, purchase and maintain
in full force and effect such policy or policies.
          10.2 SEVERABILITY. If any of the provisions of this Agreement shall
otherwise contravene or be invalid under the laws of any state or other
jurisdiction where it is applicable but for such contravention or invalidity,
such contravention or invalidity shall not invalidate all of the provisions of
this Agreement, but rather this Agreement shall be reformed and construed,
insofar as the laws of that state or jurisdiction are concerned, as not
containing the provision or provisions, but only to the extent that they are
contravening or are invalid under the laws of that state or jurisdiction, and
the rights and obligations created hereby shall be reformed and construed and
enforced accordingly.
          10.3 MODIFICATION AND WAIVER OF BREACH. No waiver or modification of
this Agreement shall be binding unless it is in writing signed by the parties
hereto. No waiver of a breach hereof shall be deemed to constitute a waiver of a
future breach, whether of a similar or dissimilar nature.
          10.4 ASSIGNMENT. The rights and obligations of Employer under this
Agreement may, without the consent of Employee, be assigned by Employer, in its
sole discretion, to any subsidiary, venture or affiliate of Employer, provided
that Employee continues to have executive level responsibilities and will not be
required to relocate.
          10.5 NOTICES. Except as otherwise required by law, any notice,
consent, request, instruction, approval and other communication provided for
herein shall be in writing and shall be deemed validly given, made or served
(i) on the date on which it is delivered personally with receipt acknowledged,
(ii) five business days after it shall have been sent by registered or certified
mail (receipt requested and postage prepaid), (iii) one business day after it is
sent by overnight courier (charges prepaid) or (iv) on the same business day
when sent before 5:00 p.m., recipient’s time, and on the next business day when
sent after 5:00 p.m., recipient’s time, by telex or telecopier, transmission
confirmed and charges prepaid:
               10.5.1 if to Employer, addressed to:
T-3 Energy Services, Inc.
Attention: Chief Financial Officer
Telephone: (713) 437-5187
Telecopier: (713) 224-0771

8



--------------------------------------------------------------------------------



 



With a copy to:
First Reserve Corporation
One Lafayette Place
Greenwich, Connecticut 06830
Attention: Thomas R. Denison
Telephone: (203) 661-6601
Telecopier: (203) 661-6729
               10.5.2 if to Employee, addressed to him at his then current
address or number, as indicated in the books and records of the Company; or to
such other address as shall be furnished in writing by any party to the others.
          10.6 COUNTERPARTS. This instrument may be executed in one or more
identical counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same Agreement.
          10.7 CONSTRUCTION OF AGREEMENT. This Agreement shall be construed in
accordance with and governed by, the laws of the State of Delaware without
giving effect to the conflict of law rules thereof’.
          10.8 MERGER; COMPLETE AGREEMENT. This Agreement, and the exhibit
hereto and other documents executed contemporaneously herewith, contain the
entire agreement between the parties hereto with respect to the transactions
contemplated by this Agreement and supersedes all previous oral and written and
all contemporaneous oral negotiations or commitments and other understandings.
          10.9 NON-TRANSFERABILITY OF INTEREST. None of the rights of Employee
to receive any form of compensation payable pursuant to this Agreement shall be
assignable or otherwise transferable except through a testamentary disposition
or by the laws of descent and distribution upon the death of Employee. Any
attempted assignment, transfer, conveyance, or other disposition (other than as
aforesaid) of any interest in the rights of Employee to receive any form of
compensation to be made by Employer pursuant to this Agreement shall be void.
          10.10 LEGAL FEES. If any legal action, arbitration or other proceeding
is brought for the enforcement of this Agreement, or because of any alleged
dispute, breach, default or misrepresentation in connection with this Agreement,
the successful or prevailing party shall be entitled to recover such reasonable
attorneys’ fees and other costs it incurred in that action or proceeding, in
addition to any other relief to which it may be entitled.
          10.11 SUBMISSION TO JURISDICTION. Each of the parties hereto
irrevocably consents that any legal action or proceeding against it or any of
its property with respect to this agreement or any other agreement executed in
connection herewith may be brought in any court of the State of Delaware, any
Federal court of the United States of America located in the State of Delaware,
or both, and by the execution and delivery of this Agreement each party hereto
hereby accepts with regard to any such action or proceeding for itself and in
respect of its property, generally and unconditionally, the jurisdiction of the
aforesaid courts.

9



--------------------------------------------------------------------------------



 



          10.12 ARBITRATION. Any controversy, dispute, or claim arising out of,
in connection with, or in relation to, the interpretation, performance or breach
of this Agreement, including, without limitation, the validity, scope, and
enforceability of this section, may at the election of Employer or Employee be
solely and finally settled by arbitration conducted in Texas, by and in
accordance with the then existing rules for commercial arbitration of the
American Arbitration Association, or any successor organization. Judgment upon
any award rendered by the arbitrator(s) may be entered by the State or Federal
Court having jurisdiction thereof. Any of the parties may demand arbitration by
written notice to the other and to the American Arbitration Association (“Demand
for Arbitration”). Any Demand for Arbitration pursuant to this section shall be
made within 180 days from the date that the dispute upon which the demand is
based arose. The parties intend that this agreement to arbitrate be valid,
enforceable and irrevocable.
[Signature Page to Follow]

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Agreement on the day
and year first above written.

                      EMPLOYEE:       EMPLOYER:    
 
                    Gus D. Halas       T-3 Energy Services, Inc.
a Delaware corporation    
 
                   
By:
  /s/ Gus D. Halas       By:   /s/ Michael T. Mino    
 
                   
Name:
  Gus D. Halas       Name:   Michael T. Mino    
Title:
  Chairman, President & C.E.O.       Title:   VP — CFO    

11